DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed June 30, 2022, have been noted; however, these arguments are moot in view of a new grounds of rejection discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2015/0222928, already of record, referred to herein as “Tian”) in view of Ramasubramonian et al. (US 2017/0332085, referred to herein as “Ramasubramonian”).

Regarding claim 21, Tian discloses: A method of coding implemented by a video encoder (Tian: paragraphs [0002] and [0004], disclosing encoding methods via an encoder), comprising:
encoding a frame packing arrangement supplemental enhancement information (SEI) message that applies to a picture into a bitstream (Tian: paragraphs [0070] through [0072], disclosing use of an SEI message to signal Multiview information including the arrangement of views on a frame), the frame packing arrangement SEI message including a frame packing arrangement cancel flag equal to zero to indicate that a second SEI message that apples to the picture and has a second cancel flag equal to zero is not present (Tian: Table 6, paragraph [0285], disclosing use of a spatially_interleaved_pictures_cancel flag that may equal 1 to indicate that the message cancels the persistence of any previous spatially interleaved pictures SEI message or 0 to indicate otherwise—e.g., that a second SEI message—equaling 1 or 0—is not present because a first SEI message persists; paragraphs [0332] and [0372], disclosing that the interleaving 1s a form of frame packing)…; and
transmitting the bitstream toward a video decoder (Tian: Figs. 3 and 4, disclosing that encoded video information is output via a bitstream and input to a decoder).
Tian does not explicitly disclose: wherein the second SEI message is a different type of SEI message than the frame packing SEI message.
	However, Ramasubramonian discloses: wherein the second SEI message is a different type of SEI message than the frame packing SEI message (Ramasubramonian: paragraph [0099], disclosing use of SEI messages for frame packing; paragraphs [0124] through [0127], disclosing use of various types of SEI messages for signaling data associated with regions of video pictures).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the SEI messages of Ramsubramonian in the method of Tian.
	One would have been motivated to modify Tian in this manner in order to better signal information associated with regions of a picture and more efficiently encode video (Ramasubramonian: paragraphs [0005] through [0007] and [0078]).

Regarding claim 26, Tian and Ramasubramonian discloses: A method of coding implemented by a video decoder (Tian: Fig. 4, paragraphs [0002] and [0004], disclosing decoding methods via a decoder) comprising:
receiving an encoded bitstream containing a frame packing arrangement supplemental enhancement information (SEL) message that applies to a picture (Tian: paragraphs [0070] through [0072], disclosing use of an SEI message to signal Multiview information including the arrangement of views on a frame), the frame packing arrangement SEI message including a frame packing arrangement cancel flag equal to zero to indicate that a second SEI message that applies to the picture and has a second cancel equal to zero is not present (Tian: Table 6, paragraph [0285], disclosing use of a spatially_interleaved_pictures_cancel flag that may equal 1 to indicate that the message cancels the persistence of any previous spatially interleaved pictures SEI message or 0 to indicate otherwise—e.g., that a second SEI message—equaling 1 or 0— is not present because a first SEI message persists; paragraphs [0332] and [0372], disclosing that the interleaving 1s a form of frame packing), wherein the second SEI message is a different type of SEI message than the frame packing SEI message (Ramasubramonian: paragraph [0099], disclosing use of SEI messages for frame packing; paragraphs [0124] through [0127], disclosing use of various types of SEI messages for signaling data associated with regions of video pictures); and
decoding the encoded bitstream according to the flag (Tian: Figs. 3 and 4, disclosing that encoded video information decoded by a decoder).
The motivation for combining Tian and Ramasubramonian has been discussed in connection with claim 21, above.

Regarding claim 31, the claim recites analogous limitations to claim 21, above, and is therefore rejected on the same premise. (Note that Tian discloses implementation via memory, processor, and computer readable instructions in paragraphs [0052] through [0054].)

Regarding claim 36, the claim recites analogous limitations to claim 26, above, and is therefore rejected on the same premise. (Note that Tian discloses implementation via memory, processor, and computer readable instructions in paragraphs [0052] through [0054].)

Claims 22-25, 27-30, 32-25 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Ramasubramonian as applied to claims 21/26/31/36 above, and further in view of Oh et al. (US 2019/0356899, already of record, referred to herein as “Oh”).

Regarding claim 22, Tian and Ramasubramonian discloses: The method of claim 21, as discussed above.
Tian and Ramasubramonian do not explicitly disclose: wherein the second SEI message corresponds to omnidirectional video.
However, Oh discloses: wherein the second SEI message corresponds to omnidirectional video (Oh: Fig. 1, paragraph [0058], disclosing processing of 360 degree—e.g., omnidirectonal—video; paragraphs [0312] and [0313], disclosing use of SEI messages to signal omnidirectional fisheye video information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the omnidirectional video of Oh in the method of Tian and Ramasubramonian.
One would have been motivated to modify Tian and Ramasubramonian in this manner in order to better provide video content suitable for virtual reality applications (Oh: paragraphs [0002] and [0003]).

Regarding claim 23, Tian, Ramasubramonian and Oh disclose: The method of claim 21, wherein the second cancel flag corresponds to omnidirectional video (Tian: ‘Table 6, paragraph [0285], disclosing use of an SEI spatially_interleaved_pictures_cancel flag associated with signaling video information; Oh: Fig. 1, paragraph [0058], disclosing that the video information may include 360 degree—e.g., ommidirectonal—video).
The motivation for combining Tian, Ramasubramonian and Oh has been discussed in connection with claim 22, above.

Regarding claim 24, Tian, Ramasubramonian and Oh disclose: The method of claim 21, wherein the second SEI message comprises a fisheye video information SEI message (Oh: Fig. 1, paragraph [0058], disclosing processing of 360 degree—e.g., ommidirectional—video; paragraph [0233], disclosing that the 360 degree video may be acquired by a fisheye lens; paragraphs [0312] and [0313], disclosing use of SEI messages to signal omnidirectional fisheye video information).
The motivation for combining Tian, Ramasubramonian and Oh has been discussed in connection with claim 22, above.

Regarding claim 25, Tian, Ramasubramonian and Oh disclose: The method of claim 21, wherein the second cancel flag comprises a fisheye_cancel_flag (Tian: Table 6, paragraph [0285], disclosing use of an SEI spatially_interleaved_pictures_cancel flag associated with signaling video information; Oh: paragraphs [0312] and [0313], disclosing use of SEI messages to signal ommidirectional fisheye video information—e.g., that the SEI cancel flag may include fisheye video).
The motivation for combining Tian, Ramasubramonian and Oh has been discussed in connection with claim 22, above.

Regarding claims 27, 32, and 37, the claims recites analogous limitations to claim 22, above, and are therefore rejected on the same premise.

Regarding claims 28, 33, and 38, the claims recites analogous limitations to claim 23, above, and are therefore rejected on the same premise.

Regarding claim 29, 34, and 39, the claims recites analogous limitations to claim 24, above, and are therefore rejected on the same premise.

Regarding claims 30, 35, and 40, the claims recites analogous limitations to claim 25, above, and are therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484